DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         NICOLAS DOMINIQUE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-0965

                               [June 24, 2021]

   Appeal of order denying rule 3.800 (a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 05-17224CF10A.

   Nicolas Dominique, Malone, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.